Title: Enclosure II: Thomas Digges’s Memorandums on Counterfeiting, 12 August [1793]
From: Digges, Thomas
To: 


IIThomas Digges’s Memorandums on Counterfeiting
At Mr Bages Mill—Elford nr. Lichfield mondy. 12th of Augt. [1793]
With Mr. B., his Foreman and 3 workmen.
In Feby. last, near the end of Feby., a Man applyd at the mill to get a Ream or two of paper made, of so common a sort that Mr. B. sayd it might be bought in any shop; But on very strong solicitations the men was orderd to get ready the stuf for it the next morning. He then said nothing of a water mark. The next morning, and before Mr. Bage was up, He brought the water mark (to the description within) and fixd it upon the wire frame. A sample was made at which He seemd much pleasd and said it would do with proper-sized Paper. On the Men informing Mr. Bage, he stopd the making more than one sheet or two, and thinks both sheets were destroyd and that the man went without the sample rather vexd and agitated at Mr. Bs. seeming suspicions. He had a file with him to make the Edges of the letters finer where required, and said He was to divide Each sheet into nine parts Each part with a seperate state name (they recollected only New Jersey, New York, Pensylvania and Connecticut) said there were more. The Letters were made of a whitish hard metal like pewter to look at, all in one frame with the spaces between Each letter open. He staid a night or two at John Bubbs the sign of the Crown in the village of Elford after the refusal of the order—at night sent for one of the foremen, pressd him hard to do it unknown to His master—said He would reward Him with half the money he  possessd which was then but 40/-. Then told the man He had many other marks to get done in Water Colour. (Mr. Bage cannot answer for the man being bribed or not.)
He was a tall thin young man about 24 years or 25 dark complexion and hair—dark Cloaths—Boots and Breeches rather bad or shabby—seemd sickly, and came a Cross road from Birmingham. Said he came from New York and that his Brother was a Governor in the Island of St. Johns at which place He said He got the Letters from a stationer with an order to get the papers made when He came to England—said He landed and had been sometime in Liverpool.
Same day went to Messrs. Fowlers mill a few miles from Mr. Bage’s who was good Enough to attend me.
Mr. J. Fowler Jur., and the foreman to whom application was first made for the Paper, said—In Sepr. last or thereabouts a man lookd at and applyd for some Cartridge Paper (see sort, size, &ca. on seperate memorandum). He was middle sized aged about 40—tied Black Hair—Genteel well dressd man and came on a well Equipd handsome horse to the Castle Inn in Tamworth. On second application at the Mill He said He wanted to put water marks in the paper to be made and that He wishd to work at it a day or two himself—wishd to set his marks himself. Messrs. Fowlers were suspicious of Him from his manner and the mention of water marks and saying it was for Exportation and He would pay any price demanded &ca.—said He wanted a frame to set the marks in and then to get back the marks. He did by perswasion get one of the moulds or frames to the Castle Inn which was carryd to Him by the foreman but recoverd back by Mr. Fowler Senr. going to fetch it when He heard what had passd. The man and Him had not quite fixd in the water mark Letters when Mr. Fowler got it away. They saw the marks but could not say of what State whether N. Jersey or N. York &ca. He had plenty of money and offerd to treat the Foreman—was high and vexd when the frame was taken from Him—said you Englishmen are of the most sharp and suspicious natures. He appeard to have ridden over from Birmingham only 10 or 12 miles off.
Mr. Bage and Messrs. Fowlers say that no Capital paper makers will do such suspicious work, But that there are small and lesser mills who take such orders, and doubt not but their workmen are open to such Bribes as was offerd.
Could get no item of His name or abode.
